                                                                      Case 16-50644-btb           Doc 115     Entered 10/09/20 14:12:53       Page 1 of 6



                                                                 1
                                                                     Matthew D. Francis
                                                                 2   Nevada Bar No. 6978
                                                                     Arthur A. Zorio
                                                                 3   Nevada Bar No. 6547
                                                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                 4   5371 Kietzke Lane
                                                                     Reno, NV 89511
                                                                 5   Telephone: 775-324-4100
                                                                     Facsimile: 775-333-8171
                                                                 6   Email: mfrancis@bhfs.com
                                                                 7          azorio@bhfs.com

                                                                 8   Attorneys for Jed Margolin

                                                                 9
                                                                                                 UNITED STATES BANKRUPTCY COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10
                                                                                                            DISTRICT OF NEVADA
                                                                11
                                                                     IN RE:                                           Case No. BK-N-16-50644-BTB
                                                                12
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                     PATRICK CANET                                    Chapter 15
                                                                13
                                                                     JAZI GHOLAMREZA ZANDIAN,                         STIPULATION TO DISMISS CHAPTER 15
                                                                14                                                    CASE
                                                                15                             Debtor(s).
                                                                                                                      Current Hearing Date: September 2, 2020
                                                                16                                                    Current Hearing Time: 11:00 AM
                                                                                                                      Estimated Time for hearing: 1 hour
                                                                17              Claimants Fred Sadri, both in his individual capacity and as Trustee for The Star Living
                                                                18   Trust, dated April 14, 1997; Ray Koroghli, individually; and Ray Koroghli and Sathsowi T.
                                                                19   Koroghli, in their individual capacities as well as Managing Trustees for Koroghli Management
                                                                20   Trust, by and through counsel of record Richard F. Holley, Esq. Andrea M. Gandara, Esq. and
                                                                21   Mary Langsner, Ph.D. of the law firm Holley Driggs (“Claimants”); Jed Margolin, by and
                                                                22   through his counsel of record Arthur A. Zorio, Esq. and Matthew D. Francis, Esq., of the law firm
                                                                23   Brownstein Hyatt Farber Schreck, LLP (“Margolin”) (Claimants and Margolin together, the
                                                                24   “Parties”), hereby stipulate and agree as follows:
                                                                25   ///
                                                                26   ///
                                                                27   ///
                                                                28



                                                                     21723070
                                                                         Case 16-50644-btb         Doc 115        Entered 10/09/20 14:12:53             Page 2 of 6



                                                                 1                                                      RECITALS

                                                                 2              1.     On May 19, 2016, Patrick Canet, Judicial Liquidator and Foreign Representative

                                                                 3   (“Canet”), filed a Chapter 15 Petition for Recognition of Foreign Proceeding [ECF No. 1]1, which

                                                                 4   commenced this Bankruptcy Case No. BK-N-16-50644-BTB.

                                                                 5              2.     On July 31, 2019, Margolin filed an Amended Motion to Dismiss Chapter 15 Case

                                                                 6   [ECF No. 38], and a hearing was set for October 1, 2019 for that Motion [ECF No. 39].

                                                                 7              3.     On September 17, 2019, Claimants Fred Sadri, both in his individual capacity and

                                                                 8   as Trustee for The Star Living Trust, dated April 14, 1997; Ray Koroghli, individually; and Ray

                                                                 9   Koroghli and Sathsowi T. Koroghli, in their individual capacities as well as Managing Trustees
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10   for Koroghli Management Trust filed a Limited Opposition to Amended Motion to Dismiss

                                                                11   Chapter 15 Case [ECF No. 42].

                                                                12              4.     On September 19, 2019, Canet filed an Opposition to Margolin’s Amended
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13   Motion to Dismiss Chapter 15 Case [ECF No. 48].

                                                                14              5.     On October 1, 2019, the Court conducted its hearing on Margolin’s Amended

                                                                15   Motion to Dismiss Chapter 15 Case, at which the Parties appeared.

                                                                16              6.     On November 5, 2019 the Court entered an order that all proceedings in the main

                                                                17   proceeding (Case No. 16-50644-BTB) and all Adversary proceedings including Adversary Case

                                                                18   No. 17-05016-BTB, and the Complaint for Order Authorizing Sale of Real Property (ECF No. 57

                                                                19   filed in Case No. 16-50644-BTB, and also filed in Adversary Case No. 19-05025-BTB) were
                                                                20   stayed pending resolution of the Amended Motion to Dismiss Chapter 15 Case; and continued the

                                                                21   hearing on the Motion to December 5, 2019 [ECF No. 62].

                                                                22              7.     On December 5 and 9, 2019, Margolin filed a Supplement to Amended Motion to

                                                                23   Dismiss Chapter 15 Case [ECF Nos. 66, 71].

                                                                24              8.     On December 19, 2019, Claimants filed a Response to Supplement to Amended

                                                                25   Motion to Dismiss Chapter 15 Case [ECF No. 72].

                                                                26

                                                                27   1
                                                                       All references to “ECF No.” are to the numbers assigned to the documents filed in the bankruptcy case identified in
                                                                     the caption above (“Case”) as they appear on the docket maintained by the Clerk of the Court of the United States
                                                                28   Bankruptcy Court for the District of Nevada.


                                                                                                                               2
                                                                     21723070
                                                                      Case 16-50644-btb        Doc 115     Entered 10/09/20 14:12:53        Page 3 of 6



                                                                 1              9.    On December 26, 2019, Margolin filed a Reply to Response to Supplement to

                                                                 2   Amended Motion to Dismiss Chapter 15 Case [ECF No. 73].

                                                                 3              10.   On January 2, 2020, the Court held a hearing on Margolin’s Amended Motion to

                                                                 4   Dismiss Chapter 15 Case which was attended by Mr. Richard Holley for Claimants, Mr. Jeffrey

                                                                 5   Hartman for Canet, and Messrs. Arthur A. Zorio and Matthew D. Francis for Jed Margolin. At

                                                                 6   that hearing, Mr. Hartman informed the court he had no basis to oppose the Motion and asked to

                                                                 7   be excused from the continued hearing. Claimants and Margolin, through their counsel, informed

                                                                 8   the court that they were close to a resolution of the remaining issues and sought to have the matter

                                                                 9   continued so that they could come to an agreement.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10              11.   Pending settlement discussions between Margolin and Claimants, the January 2,

                                                                11   2020 hearing was continued and proceedings were stayed.

                                                                12              12.   Claimants agree with Margolin that the Amended Motion to Dismiss Chapter 15
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13   Case should be granted and all orders entered in the adversary proceedings relating to this

                                                                14   Chapter 15 Case be vacated.

                                                                15              NOW, THEREFORE, based upon the above Recitals and for good and valuable

                                                                16   consideration, the receipt and sufficiency of which are acknowledged by the Parties, the Parties,

                                                                17   by and through their counsel of record, hereby agree and stipulate as follows:

                                                                18                                            STIPULATION

                                                                19              IT IS HEREBY STIPULATED that Margolin’s Amended Motion to Dismiss Chapter
                                                                20   15 Case is GRANTED.

                                                                21              IT IS FURTHER STIPULATED that the Chapter 15, Case No. BK-N-16-50644-BTB

                                                                22   with all ancillary and adversary proceedings related thereto are and shall be dismissed with

                                                                23   prejudice.

                                                                24              IT IS FURTHER STIPULATED that Adversary Case No. 17-05016-BTB is and shall

                                                                25   be dismissed with prejudice.

                                                                26              IT IS FURTHER STIPULATED that the Adversary Case No. 19-05025-BTB is and

                                                                27   shall be dismissed with prejudice.
                                                                28


                                                                                                                      3
                                                                     21723070
                                                                      Case 16-50644-btb          Doc 115       Entered 10/09/20 14:12:53     Page 4 of 6



                                                                 1              IT IS FURTHER STIPULATED that pursuant to 11 U.S.C. 349(b), dismissal of the

                                                                 2   Chapter 15 case:

                                                                 3                     (1) reinstates: (A) any proceeding or custodian any proceeding or custodianship

                                                                 4              superseded under section 543 of Title 11 of the United States Code (“Code”); (B) any

                                                                 5              transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of the Code, or

                                                                 6              preserved under section 510(c)(2), 522(i)(2), or 551 of the Code; and (C) any lien voided

                                                                 7              under section 506(d) of the Code;

                                                                 8                     (2) vacates any order, judgment, or transfer ordered, under section 522(i)(1), 542,

                                                                 9              550, or 553 of the Code; and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10                     (3) revests the property of the estate in the entity in which such property was

                                                                11              vested immediately before the commencement of the case under this title.

                                                                12              IT IS FURTHER STIPULATED that the Order Granting Partial Motion for Summary
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13   Judgment and Denying Motion for Summary Judgment Against Cross-Claimant Patrick Canet

                                                                14   and Granting Counter Motion for Summary Judgment (“Interlocutory Order”) (Adv. ECF No. 61

                                                                15   in Adversary Case No. 17-05016-BTB) and the corresponding Findings of Fact and Conclusions

                                                                16   of Law (“Findings”) (Adv. ECF No. 60 in Adversary Case No. 17-05016)-BTB are and shall be

                                                                17   vacated as void ab initio. To the extent that either the Interlocutory Order or the Findings have

                                                                18   been recorded in the office of any county recorder, the same, shall be expunged and removed

                                                                19   from the record, and any transfers based upon the Interlocutory Order or the Findings shall be
                                                                20   void ab initio.

                                                                21   ///

                                                                22   ///

                                                                23   ///

                                                                24   ///

                                                                25   ///

                                                                26   ///

                                                                27   ///
                                                                28   ///


                                                                                                                        4
                                                                     21723070
                                                                      Case 16-50644-btb         Doc 115     Entered 10/09/20 14:12:53          Page 5 of 6



                                                                 1              A proposed Order Approving Stipulation to Dismiss Chapter 15 Case has been lodged

                                                                 2   contemporaneously herewith.

                                                                 3              IT IS SO STIPULATED.

                                                                 4   DATED this 9th day of October, 2020.                   DATED this 9th day of October, 2020.

                                                                 5   HOLLY DRIGGS WALCH FINE PUZEY                          BROWNSTEIN HYATT FARBER
                                                                 6   STEIN & THOMPSON                                       SCHRECK, LLP

                                                                 7   /s/ Richard F. Holley                                   /s/ Matthew D. Francis
                                                                     Richard F. Holley, Esq.                                Matthew D. Francis, Esq.
                                                                 8   Nevada Bar No. 3077                                    Nevada Bar No. 6978
                                                                     Andrea M. Gandara, Esq.                                Arthur A. Zorio, Esq.
                                                                 9   Nevada Bar No. 12580                                   Nevada Bar No. 6547
                                                                     Mary Langsner, Ph.D.                                   5371 Kietzke Lane
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10
                                                                     Nevada Bar No. 13707                                   Reno, NV 89511
                                                                11   400 South Fourth Street, Third Floor
                                                                     Las Vegas, NV 89101                                    Attorneys for Jed Margolin
                                                                12
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                     Attorneys for Fred Sadri, both in his individual
                                                                13   capacity and as Trustee for The Star Living
                                                                14   Trust, dated April 14, 1997; Ray Koroghli,
                                                                     individually; and Ray Koroghli and Sathsowi T.
                                                                15   Koroghli, in their individual capacities as well
                                                                     as Managing Trustees for Koroghli
                                                                16   Management Trust
                                                                17

                                                                18

                                                                19
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27
                                                                28


                                                                                                                        5
                                                                     21723070
                                                                      Case 16-50644-btb          Doc 115    Entered 10/09/20 14:12:53      Page 6 of 6



                                                                 1                                     CERTIFICATE OF SERVICE
                                                                 2              Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of BROWNSTEIN
                                                                 3
                                                                     HYATT FARBER SCHRECK, LLP, and on this 9th day of October, 2020, I served the document
                                                                 4
                                                                     entitled STIPULATION TO DISMISS CHAPTER 15 CASE on the parties listed below via the
                                                                 5
                                                                     following:
                                                                 6

                                                                 7   Richard F. Holley, Esq.
                                                                     Andrea M. Gandara, Esq.
                                                                 8   Mary Langsner, Ph.D.
                                                                     Holley Driggs Walch Fine Puzey
                                                                 9    Stein & Thompson
                                                                     400 South Fourth Street, Third Floor
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10   Las Vegas, NV 89101
                                                                     Email: rholley@nevadafirm.com
                                                                11           agandara@nevadafirm.com
                                                                             mlangsner@nevadafirm.com
                                                                12
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                     Jeffrey L. Hartman, Esq.
                                                                13   Hartman & Hartman
                                                                     510 West Plumb Lane, Suite B
                                                                14   Reno, NV 89509
                                                                     Email: notices@bankruptcyreno.com
                                                                15

                                                                16          VIA FIRST CLASS U.S. MAIL: by placing a true copy thereof enclosed in a sealed
                                                                     envelope with postage thereon fully prepaid, in the United States mail at Reno, Nevada, addressed
                                                                17   as follows:
                                                                18          BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand
                                                                     delivered by such designated individual whose particular duties include delivery of such on behalf
                                                                19
                                                                     of the firm, addressed to the individual(s) listed, signed by such individual or his/her
                                                                20   representative accepting on his/her behalf. A receipt of copy signed and dated by such an
                                                                     individual confirming delivery of the document will be maintained with the document and is
                                                                21   attached.
                                                                22         VIA COURIER: by delivering a copy of the document to a courier service for over-night
                                                                23   delivery to the foregoing parties.

                                                                24         VIA ELECTRONIC SERVICE: by electronically filing the document with the Clerk of
                                                                     the Court using the ECF system which served the foregoing parties electronically.
                                                                25
                                                                                                                          /s/ Nancy R. Lindsley
                                                                26                                                        Employee of Brownstein Hyatt Farber
                                                                27                                                        Schreck, LLP

                                                                28


                                                                                                                      6
                                                                     21723070
